[Cite as State v. Booth, 2011-Ohio-2557.]


                                        COURT OF APPEALS
                                       STARK COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


                                               :   JUDGES:
STATE OF OHIO                                  :   William B. Hoffman, P.J.
                                               :   John W. Wise, J.
                         Plaintiff-Appellee    :   Julie A. Edwards, J.
                                               :
-vs-                                           :   Case No. 2010CA00155
                                               :
                                               :
WALLACE BOOTH                                  :   OPINION

                     Defendant-Appellant




CHARACTER OF PROCEEDING:                            Criminal Appeal from Stark County
                                                    Court of Common Pleas Case No.
                                                    1998-CR-0956

JUDGMENT:                                           Affirmed

DATE OF JUDGMENT ENTRY:                             May 23, 2011

APPEARANCES:

For Plaintiff-Appellee                              For Defendant-Appellant

JOHN D. FERRERO                                     KENNETH W. FRAME
Prosecuting Attorney                                Stark County Public Defender’s Office
Stark County, Ohio                                  200 West Tuscarawas Street
                                                    Suite #200
BY: RONALD MARK CALDWELL                            Canton, Ohio 44702
Assistant Prosecuting Attorney
Appellate Section
110 Central Plaza, South, Ste. 510
Canton, Ohio 44702-1413
[Cite as State v. Booth, 2011-Ohio-2557.]


Edwards, J.

        {¶1}     Appellant, Wallace Eugene Booth, Jr., appeals a judgment of the Stark

County Common Pleas Court resentencing him to an aggregate term of incarceration of

10 to 25 years and notifying him that he would be subject to five years postrelease

control for rape upon his release. Appellee is the State of Ohio.

                                    STATEMENT OF FACTS AND CASE

        {¶2}     In 1998, the Stark County Grand Jury indicted appellant with two counts of

felonious sexual penetration, two counts of gross sexual imposition and two counts of

statutory rape.       The indictment was later amended to one count each of felonious

sexual penetration and statutory rape, and two counts of gross sexual imposition.

Appellant entered a plea of guilty and was sentenced as follows:

        {¶3}     Felonious Sexual Penetration, 1 count – 8 to 25 years;

        {¶4}     Rape, 1 count – 8 years, concurrent;

        {¶5}     Gross Sexual Imposition, 1 count – 2 years, consecutive;

        {¶6}     Gross Sexual Imposition, 1 count – 1.5 years, concurrent.

        {¶7}     Appellant’s aggregate prison term was therefore 10 to 25 years. In 2010,

the trial court ordered a resentencing hearing to notify appellant of the term of

postrelease control.        Appellant filed a motion not to proceed with the resentencing

hearing, arguing that postrelease control was applicable only to the charge of rape, and

he had completed his eight year sentence on this charge although he remained

incarcerated on the aggregate prison term. The trial court proceeded with resentencing

and notified appellant of the five year term of postrelease control. Appellant assigns a

single error:
Stark County App. Case No. 2010CA00155                                                   3


      {¶8}   “THE TRIAL COURT ERRORED (SIC) WHEN IT RESENTENCED

DEFENDANT-APPELLANT            PURSUANT       TO    STATE     V.   SINGLETON       AFTER

DEFENDANT-APPELLANT HAD FINISHED THE SENTENCE FOR WHICH POST

RELEASE CONTROL WAS APPLICABLE.”

      {¶9}   Appellant argues that the court lost jurisdiction to resentence him because

the only charge to which postrelease control was applicable was rape, and he had

served the 8 year sentence for rape prior to resentencing.          Appellant states that

according to the Department of Rehabilitation and Corrections, he completed this

portion of his sentence on December 3, 2007. In support of this assertion, he has

attached a print out of his record sheet from the Department’s web site. However, this

attachment was not attached to his motion opposing resentencing and was not admitted

into evidence at the resentencing hearing. This attachment is therefore not a part of the

record before this court on appeal.

      {¶10} R.C. 2929.191(A)(1) provides in pertinent part:

      {¶11} “(A)(1) If, prior to the effective date of this section, a court imposed a

sentence including a prison term of a type described in division (B)(3)(c) of section

2929.19 of the Revised Code and failed to notify the offender pursuant to that division

that the offender will be supervised under section 2967.28 of the Revised Code after the

offender leaves prison or to include a statement to that effect in the judgment of

conviction entered on the journal or in the sentence pursuant to division (F)(1) of section

2929.14 of the Revised Code, at any time before the offender is released from

imprisonment under that term and at a hearing conducted in accordance with division

(C) of this section, the court may prepare and issue a correction to the judgment of
Stark County App. Case No. 2010CA00155                                                     4


conviction that includes in the judgment of conviction the statement that the offender will

be supervised under section 2967.28 of the Revised Code after the offender leaves

prison.” (Emphasis added).

       {¶12} This Court has previously held that where an offender has completed his

sentence on the case for which the court has resentenced him under R.C. 2929.191,

the resentencing entry is void for lack of jurisdiction even if the offender remains

incarcerated on another case at the time of the resentencing.         State v. Henry, Stark

App. No. 2006-CA-00245, 2007-Ohio-5702. See also State v. Bristow, Lucas App. No.

L-06-1230, 2007-Ohio-1864 (court lacked jurisdiction to resentence where offender

completed his term of incarceration on the instant case but remained incarcerated on a

separate charge); State v. Turner, Franklin App. No. 06AP-491, 2007-Ohio-2187 (the

expiration of the offender's journalized prison sentence, rather than the offender's

ultimate release from prison, is determinative of the trial court's authority to resentence);

State v. Ferrell, Hamilton App. No. C0707-99, 2008-Ohio-5280 (two separate sentences

from two different counties, entered months apart and ordered to run consecutively, are

not tantamount to one aggregate sentence and the court lost jurisdiction to resentence

when the term was completed on the instant sentence); State v. Arnold, 189 Ohio

App.3d 238, 938 N.E.2d 45, 2009-Ohio-3636 (it is the expiration of the prisoner's

journalized sentence, rather than the offender's ultimate release from prison that is

determinative of the trial court's authority to resentence to impose an erroneously

omitted postrelease control term).

       {¶13} In the instant case, appellant’s eight-year sentence for rape was ordered

to be served concurrently with the 8-25 year sentence for felonious sexual penetration.
Stark County App. Case No. 2010CA00155                                                5


Because the sentence was served concurrently rather than consecutively and the

sentences were imposed under the same case number from the same indictment, we

find that appellant had not yet been “released from imprisonment under that term” within

the meaning of R.C. 2929.191(A)(1) when the court resentenced him to add the term of

postrelease control. The two sentences in the instant case were tantamount to one

aggregate sentence and the court did not lose jurisdiction to resentence at the end of

eight years.

      {¶14} The assignment of error is overruled.

      {¶15} The judgment of the Stark County Common Pleas Court is affirmed.



By: Edwards, J.

Hoffman, P.J. and

Wise, J. concur

                                                  ______________________________



                                                  ______________________________



                                                  ______________________________

                                                              JUDGES

JAE/r0126
[Cite as State v. Booth, 2011-Ohio-2557.]


                IN THE COURT OF APPEALS FOR STARK COUNTY, OHIO

                                    FIFTH APPELLATE DISTRICT


STATE OF OHIO                                     :
                                                  :
                             Plaintiff-Appellee   :
                                                  :
                                                  :
-vs-                                              :       JUDGMENT ENTRY
                                                  :
WALLACE BOOTH                                     :
                                                  :
                        Defendant-Appellant       :       CASE NO. 2010CA00155




       For the reasons stated in our accompanying Memorandum-Opinion on file, the

judgment of the Stark County Court of Common Pleas is affirmed. Costs assessed to

appellant.




                                                      _________________________________


                                                      _________________________________


                                                      _________________________________

                                                                   JUDGES